PER CURIAM.
Steven Meyers appeals his judgment and sentence for lewd and lascivious act in the presence of a child.1 We affirm the judgment and sentence, but we strike the assessments for investigative costs imposed pursuant to section 939.01, Florida Statutes (1993). The record does not establish that the state requested investigative costs or documented the amount of costs incurred by law enforcement. See § 939.01(1), Fla. Stat. (1993). This is in derogation of the statute. Absent a request along with documentation, the imposition of investigative costs is error. See Madison v. State, 664 So.2d 1140 (Fla. 5th DCA 1995); Brown v. State, 657 So.2d 1280 (Fla. 5th DCA 1995). We remand for reim-position of the investigative costs, if appropriate, once the state complies with section 939.01(1). See Reyes v. State, 655 So.2d 111, 119 (Fla. 2d DCA 1995).
Judgment and Sentence AFFIRMED; Investigative Costs STRICKEN; and REMANDED.
PETERSON, C.J., and DAUKSCH and THOMPSON, JJ., concur.

. § 800.04(1), Fla. Stat. (1993).